PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/454,668
Filing Date: 27 Jun 2019
Appellant(s): Dundar et al.



__________________
Katherine A. Franco (Reg. No. 68.383)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3-4, 6-9, 11-12, 14-18 and 20 are rejected under 35 USC. § 103 as being unpatentable over Manning, United States Patent Application Publication 2015/0331940 published on November 19, 2015 in view of Bilinski et al. (“Bilinski”), United States Patent 8,639,706 published on January 28, 2014 and in further view of Rogers, United States Patent Application Publication 2006/0195462 published on August 31, 2006.
Claims 2 and 10 are rejected under 35 USC. § 103 as being unpatentable over Manning, United States Patent Application Publication 2015/0331940 published on November 19, 2015 in view of Bilinksi, United States Patent 8,639,706 published on January 28, 2014 and further view of Rogers, United States Patent Application Publication 2006/0195462 published on August 31, 2006 in further view of Schupak et al. (“Schupak”), United States Patent Application Publication 2018/0015369 published on January 18, 2018.1

(2) Response to Argument
At the outset, Appellant’s (or Applicant’s) claimed invention is related to a …
Appellant’s disagreements with the Examiner may be summarized in the following main arguments:
(1) Whether a “listening history” is disclosed when a user “purchases a song.”
(2) Whether the motivation to combine Manning and Biliniski is proper.
(3) Whether Rogers teaches a relevance score based on how recently the song was played by one or more friend accounts.
(4) Whether Rogers teaches selecting a subset of songs based on the relevance score for each of the plurality of songs.

Each of these points of disagreement are addressed in turn below.

1. The claim element, “identify a plurality of songs from the friend listening history for the one or more friend accounts, wherein the plurality of songs are not included in the user listening history,” is disclosed by the combination of Manning, Bilinski and Rogers.
Appellant contends, as the first point of disagreement, that the Examiner erred in finding that Bilinski disclosing a user’s purchase of a song as reading upon the claim limitation’s requirement of identifying songs from a friend’s listening history; the ownership, or purchasing, of a song is not equivalent to the listening of a song (Appellant’s Brief: p. 7). Examiner respectfully disagrees. 
The Non-Final Rejection mailed April 29, 2021 (“Rejection”) asserted that Manning taught identifying, “a plurality of songs based on the friend listening history for the one or more (Rejection: p. 5). Appellant does not appear to dispute this, acknowledging that the taste profile may be based on the user’s playback history (Appellant’s Brief: p. 7).
In the Rejection, Bilinski’s applied teaching was directed towards creating, editing or sharing playlists from songs of other users, with an embodiment of suggesting music tracks that the user does not own but are owned by one or more of the user’s friends (Rejection: p. 5, citing Bilinski col. 9 lines 44-59). This teaching was applied for the limited aspect of the limitation as related to, “wherein the plurality of songs are not included in the user listening history.”
Examiner’s combination was therefore directed at modifying Manning to meet the requirements of the claim element, as Manning already does teach the use of a user’s playback, or listening, history. The modification was made with Bilinski’s teaching of suggesting music not already in the user’s collection, which would have suggested the missing element in Manning.
Additionally, or alternatively, Appellant’s Specification states, “In one or more embodiments, user listening history may include information regarding songs or other media items that have been listened to or otherwise consumed, as well as timing information indicating a listening history for the songs or media items.” (Specification; par. 0024) (emphasis added). Examiner asserts that a reasonable interpretation of Bilinski’s purchase history would therefore read on the disputed claim limitation’s user listening history.  
Therefore, Bilinski’s application teaches the disputed claim limitation regarding the listening history via Bilinski’s purchase history. 
Next, as to the second point of disagreement, Applicant also argues that the combination of Manning and Bilinski is improper and relies on hindsight (Appellant’s Brief: pp. 7–8). Specifically, Appellant contends that a motivation to combine the teachings of Manning and 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); MPEP 2144(IV).
Here, Examiner asserts respectfully that the Rejection’s offered motivation to combine is proper as it is a reason to combine the two references, despite the motivation not being found in the primary reference.
Therefore, a prima facie case has been made as to obviousness in rejecting claim 1 over Manning and Bilinski. Examiner respectfully requests sustaining the rejection on this point.

2. The claim element, “assign a relevance score to each of the plurality of songs based on how recently the respective song was played by the corresponding one or more friend accounts,” is taught by the combination of Manning, Bilinski and Rogers.
In the third point of disagreement, Appellant contends that Rogers fails to teach a relevance score based on how recently the song was played by one or more friend accounts (Appellant’s Brief: p. 8). Specifically, Roger’s score is made up of a number of considerations, including a last played score, which would then be used to order a playlist (Id., citing Rogers par. 0179). This is in direct contrast, Appellant argues, with the claim’s requirement that the score being based on how recently song was played by a friend’s account rather than Roger’s playlist generation (Appellant’s Brief: p. 9).
Examiner respectfully disagrees. Roger’s score is a calculated score that would be used universally and would be a “friend’s” playlist that could be used in combination with the (e.g. Bilinski: col. 9, lines 14-16). 
Therefore, Rogers teaches and suggests the claim limitation requirement and is proper in combination with Manning and Bilinski. Examiner respectfully requests sustaining the rejection on this point.

3. The claim element, “select a subset of the plurality of songs based on the assigned relevance score for each of the plurality of songs,” is taught by the combination of Manning, Bilinski, and Rogers.
In the fourth and final point of disagreement, Appellant contends that the selection claim limitation is not taught by Rogers, specifically that that there is “no selection of any songs based on the relevance score.” (Appellant’s Brief: p. 9). Examiner respectfully disagrees and as stated in the Rejection, the playlist that is generated is a “selection” of the plurality of songs, and is based on the relevance score (Rejection: p. 6, citing Rogers: par. 0179). 
Appellant also argues that because Rogers is used to determining a particular slotting within a playlist after the songs have been selected for a playlist. Similar to the previous point, Bilinski teaches the use of scores of the other users in determining the suggestions to add into the primary user’s playlist (e.g. Bilinski: col. 9, lines 14-16), which properly uses the score for the selection in that order. Rogers’ teaching is not inapposite or not combinable with Bilinski, as Rogers was used for the limited teaching of what makes up the score.


Appellant relies on the above arguments for the remaining independent and dependent claims in asking the Board to reverse their rejections. Examiner in kind applies the same arguments in response to those remaining claims.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JAMES T TSAI/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes a typographical error in the Non-Final Rejection mailed April 29, 2021 on page 10, which omitted the recitation of Rogers for the grounds of rejection header, which was applied in the parent claims. Additionally, the recitation of Sagui should have been changed to reflect the correct grounds. Appellant’s points of contentions relate to the independent claims and are not related to these dependent claims 2 and 10.